ON PETITION FOR REHEARING
PER CURIAM.
Appellants have filed a motion for rehearing pursuant to Rule 9.330(a), Fla.R. App.P. We grant in part.
At oral argument counsel for appellees indicated that in the event this court concluded that the trial court’s award of attorneys fees should be reversed, appellees would waive any claim to such fees. This court did so conclude, but because of some uncertainty as to the waiver we remanded the issue for reconsideration by the trial court. However, after oral arguments ap-pellees filed a written waiver as to the attorneys fees issue which first came to the court’s attention when appellants moved for rehearing. In accordance with the waiver there is no necessity that this issue be remanded for reconsideration by the trial court and consequently we recede from that portion of our initial opinion which reversed the trial court on the issue of attorneys fees and remanded for further consideration. The issue of attorneys fees being waived, this cause is hereby remanded to the trial court with directions that the provision for attorneys fees be stricken and the judgment as amended is affirmed.
ANSTEAD and HURLEY, JJ., concur.
LETTS, J., concurs specially with opinion.